Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claims 1-45 have been canceled and claims 50-53 and 55-68 have been withdrawn. Claims 46-49, and 54 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 04/13/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claims 46, 47, 49, and 54 over Mitra et al. (US 5,154,762) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained

Claims 46-49 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitra et al. (US 5,154,762) as evidenced by Simonton et al. (US 2007/0166450 A1) in view of Kunert et al. (EP 0 997 132 A1).
Mitra et al. meet all of the limitations of claims 46, 47, 49, and 54. Mitra et al. disclose dental cement containing water, acid-reactive filler such as glasses including fluoroaluminosilicate glass, water-miscible acidic polymer including polyacrylic acid (column 2, line 53-57, column 3, line 3 through column 4, line 46 and claims 1-6) with the weight percentage of acidic polymer relative to total weight of the composition being at least 5% (column 4, line 47-53 and claims 18 and 19) and the weight percentage of filler relative to total weight of the composition being less than 90%(column 4, line 9-16 and claims 18 and 19); wherein the composition can be anhydrous containing filler and polymer into which water is added for using and 
exemplified in example 12: glass powder (table IIa) being treated with silane followed by being mixed with the liquid 4 (acidic polymer and water, i.e., silane treated glass powder reacting with acidic polymer) with the weight ratio between the silane treated glass powder and liquid 4 being 2.2:1 and the liquid 4 comprising 50% by weight of acidic polymer (example 1, 10, and 12). 

The weight percentage of acidic polymer relative to the silane treated glass powder is calculated to be > about 5.6% ((≥ about 5%)/(< about 90%).
According to Simonton et al. fluoro-alumino-silicate glass providing long-term release of fluoride (paragraph 28).
Mitra et al. do not specify: i) the exact same claimed weight percentage of acidic polymer relative to the silane treated glass powder; and ii) the filler glass being fluoro alumino boro silicate and the specific components of it.
The 1st deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art. 
In the instant case, the claimed range of the weight percentage of acidic polymer relative to the silane treated glass powder is 1-7% by weight and the range of the weight percentage of acidic polymer relative to the silane treated glass powder taught in the prior art is > about 5.6% by weight and therefor, overlaps with the claimed range.
The 2nd deficiency is cured by Kunert et al. who teach dental X-ray opaque glass comprising from 20 to 45% by weight of SiO2, from 5 to 35% by weight of Al2O3, from 1 to 10% by weight of B2O3, from 1 to 10% by weight of Na2O, from 0 to 27% by weight of SrO, and from 2 to 20% by weight of F with the B2O3 + ZnO + ZrO2 + La2O3 > 20% by weight and a dental composition comprising the glass and a dental plastic (the claimed carrier) such as UV curable resin including acrylate, methacrylate, etc. and exemplified 23% by weight of SiO2, 12% by weight of Al2O3, 10% by weight of B2O3, 7% by weight of Na2O, 10% by weight of SrO, and 15% by weight of F, example 1.3 a glass composition comprising 25% by weight of SiO2, 15% by weight of Al2O3, 10% by weight of B2O3, 7% by weight of Na2O, and 15% by weight of F, and example 2.1, 2.3, and 2.4 compositions comprise 24, 23, and 20% by weight of SrO (entire reference, especially abstract, tables 1-3, and claims 1, 4, 11, and 12). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Mitra et al. and Kunert et al. to replace the fluoroaluminosilicate glass in the composition taught by Hecht et al. with the glass taught by Kunert et al. Both the fluoroaluminosilicate glass taught by Mitra et al. and the glass taught by Kunert et al. being suitable as a component of a dental composite was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the fluoroaluminosilicate glass in the composition taught by Mitra et al. with the glass taught by Kunert et al. flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicant’s arguments are addressed by the modified rejection above.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence .


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612